         Case 1:20-cv-02769-VSB Document 16 Filed 05/06/20 Page 1 of 2




                                                      May 6, 2020

VIA ECF FILING
The Honorable Vernon S. Broderick
United States District Court Judge
United States District Court for the
Southern District of New York

       Re:     Stanise v. Loria, 20-CV-2769 (VSB)
               Joint Letter to the Court

Your Honor:

         Counsel for Defendant Dr. Victor Loria (“Loria”) writes in response to The Court’s Order
of May 5, 2020 (Doc. 14). The Parties have met and conferred and cannot agree on a briefing
schedule. While we thought we were still in negotiations with Plaintiff’s counsel, they
unilaterally filed their own letter so we apologize to the Court for not being able to file a joint
letter, but here is our proposed schedule nonetheless:

       DEFENDANT-MOVANT LORIA’S POSITION:

       1) Stanise shall file his opposition papers, if any, to Loria’s Motion for Temporary
          Restraints on May 8, 2020;

       2) Loria shall file his reply papers, if any, to Stanise’s opposition papers to Loria’s
          Motion for Temporary Restraints on May 11, 2020;

       3) Oral argument on the Motion for Temporary Restraints shall be held on May 12,
          2020 at 3 pm, or as soon thereafter as the Court shall order;

       4) Stanise shall file his opposition papers, if any, to (a) Loria’s Motion to Transfer
          Venue, and (b) Loria’s Motion for a Preliminary Injunction by May 19, 2020;

       5) Loria shall file his reply papers, if any, to Stanise’s opposition papers to (a) Loria’s
          Motion to Transfer Venue, and (b) Loria’s Motion for a Preliminary Injunction by
          May 26, 2020;

       6) In the event that Stanise files any cross-motion, his moving papers shall be due on
          May 19, 2020, Loria’s opposition papers shall be due on May 29, 2020, and Stanise’s
          reply papers shall be due on June 5, 2020.
  Case 1:20-cv-02769-VSB Document 16 Filed 05/06/20 Page 2 of 2


                                                                         Stanise v. Loria
                                                                            May 6, 2020
                                                                                  Page 2

7) Loria is amenable to oral argument being held thereafter at a time mutually
   convenient for the Court and the Parties.

We thank the Court for its courtesies,

                              STONE & MAGNANINI LLP


                              By: s/Robert A. Magnaninni__
                                     Robert A. Magnanini
                                     Managing Partner of the Firm
                                     Counsel for Victor Loria
